DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 13-18, 20-21, 23-25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki JP 20122126621.
Regarding claim 9, Suzuki teaches a process of making phosphorous pentafluoride (Abstract), wherein phosphorous trichloride, chlorine, and a large excess of anhydrous hydrogen fluoride (HF) (Paragraph [0015], Paragraph [0037], Examples). The HF may be present in the liquid state (Paragraph [0020]). The temperature of the reaction may be 0 to 200 deg. C (Paragraph [0034]), which overlaps the claimed temperature range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The range anticipates the claimed range because the lower limit of the range 0 deg. C falls within the range, or the claimed range would have been obvious in view of the overlapping range and would yield predictable results.
The reaction may be preformed in a continuous manner, thus the liquid HF would be replenished corresponding to the decrease in height of the liquid surface (Paragraph [0015]).
Regarding claims 10-11, 16, the liquid anhydrous hydrogen fluoride may be reacted in a “flow-reactor”, which would require a circulation path (Paragraph [0038]).
Regarding claim 13, and 17-18, the HF is liquified and recycled back to the reaction chamber after it evaporates (Paragraph [0014]).
Regarding claim 14, 20-21, and 23, the reaction may occur at an absolute pressure of 0.1 MPa, which is 0 kPaG (Example 1).
Regarding claim 15, 24-25, and 27-28, the reaction may occur with chlorine to the phosphorous trichloride ratio of about 1 mol (Paragraph [0045]).
Claims 12, 19, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP 20122126621.
Suzuki teaches that the reactants are to be mixed and that a batch reactor may be used to facilitate the reaction (Paragraphs [0015], and [0026]).
Suzuki does not expressly state that the process includes stirring. However, the person having ordinary skill in the art would have understood mixing in a batch reactor is very commonly performed by stirring and that stirring in the process of Suzuki would provide predictable results.
Regarding claim 19, the HF is liquified and recycled back to the reaction chamber after it evaporates (Paragraph [0014]).
Regarding claim 22, the reaction may occur at an absolute pressure of 0.1 MPa, which is 0 kPaG (Example 1).
Regarding claim 26, the reaction may occur with chlorine to the phosphorous trichloride ratio of about 1 mol (Paragraph [0045]).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731